DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 4-5, 7-14 and 16-23 are currently under examination. Claim 6 is withdrawn from consideration. Claims 1-3 and 15 have been cancelled. Claims 4, 13-14 and 23 are amended.
Amendments to the Specification filed on 03/28/2022 is OK to enter.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 4-5 and 7-23, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS) is amended as set forth below. Among them, claim 15 has been cancelled.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4-5, 7-14 and 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS).
Regarding claim 4, Bailey et al. teach a process of selective hydrogenation of acetylene in front-end mixed olefin feed streams ([0004]-[0005] and [0010]) comprising catalyzing hydrogenation by a heterogeneous shell catalyst comprising palladium supported on an alumina support material having surface area less than 10 m2 /g (Abstract, [0014]-[0015], [0021] and claims 12-16). It encompasses the instant claimed surface area (≤9 m2/g). The surface range taught by Bailey et al. differs from Applicant's recitations of claim by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness.
The Pd is present only in a layer at the surface of the support (alumina), i.e., the catalyst is of the “shell” type as the instant claim ([0021]).
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst for hydrogenation comprising ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate ([A] cationic ion=1-ethyl-3-methylimidazolium, and anionic of the ionic liquid [Y]=hydrogen sulfate ([0092]).
Although Riisager et al. do not specific disclose the elected [Y]- as being ethyl sulfate anion as per applicant claim 4, it is consider the hydrogen sulfate is a homolog of ethyl sulfonate anion.  The hydrogen sulfate anion and ethyl sulfate anion are chemical equivalent and exchangeable anion used as an ionic liquid of 1-ethyl-3-methylimidazolium.
The prior art compound is homologs of the claimed compounds, the similarity between the chemical structures and properties used as an ionic liquid is sufficiently close that one on ordinary skill in the arts would have been motivated to use the claimed compounds in searching for new ionic liquid. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
"reaffirm[ed] that structural similarity between claimed and prior art subject matter, where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness, and that the burden (and opportunity) then falls on an applicant to rebut that prima facie case." In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc). 
The structural similarity need not be, strictly speaking and however it is defined, "true homology." Rather, "if an examiner considers that he has found prior art close enough to the claimed invention to give one skilled in the relevant chemical art the motivation to make close relatives (homologs, analogs, isomers, etc.) of the prior art compound(s), then there arises what has been called a presumption of obviousness or  a prima facie case of obviousness." Id. at 696 (citing In re Henze, 181 F.2d 196 (CCPA 1950); In re Hass, 141 F.2d 122 (CCPA 1944)). 
Prior art disclosure of hydrogen sulfate has been found sufficient to establish a prima facie case for claims encompassing the corresponding ethyl sulfate compound. See, e.g., In re Papesch, 315 F.2d 381 (CCPA 1963) (cited with approval by Dillon, at 919 F.2d at 696). 
The ionic liquid loading upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, motivated by the fact that the ionic liquid improves the Pd catalyst’s stability and reusability, without inducing significant change of activity ([0009]-[0011]).
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts, one would have a reasonable expectation of success.
Regarding  claim 5, the process taught by the combined references of Bailey et al. and Riisager et al. is the gas-phase selective hydrogenation ([0004]).
Regarding claims 7-8, as discussed above, Bailey et al. teaches the alumina surface area preferred <9 m2/g ([0021]) which overlaps the instant claimed range 2-8 m2/g. 
Regarding claims 9-10, the Pd supported catalyst taught by the combined references of Riisager et al. and Bailey et al. is heterogenous catalyst containing promoter silver as the instant claim (Bailey et al., [0009]-[0015]).
Regarding claim 11, the Pd loading taught by the combined references of Riisager et al. and Bailey et al. is 50 ppm-1000 ppm as the instant claim (Bailey et al., [0017]).
Regarding claim 12, the atomic ratio of Pd to the promoter taught by Bailey et al. is 1:1 which is encompassed by the instant claimed range ([0020]).
Regarding claims 13-14, as discussed above, the combined references of Bailey et al. and Riisager et al. teach the ionic liquid 1-ethyl-3-methylimidazolium ethyl sulfate ([0090]-[0092]).
Regarding claims 16, 20 and 23, Riisager et al. teach the ionic liquid loading is upto 30%wt which overlaps the instant claimed range ([0095]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5%wt, 0.2-3%wt and 0.3-1.5%wt respectively). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 17 and 19, the process taught by the combined references of Riisager et al. and Bailey et al. teach the catalyst having a cleanup temperature of <80 0C and an operating window of >25 0C as the instant claims (Bailey et al., [0005], [0031] and Table 1).
Regarding claim 18 and 21-22, the pore volume taught by the combined references of Riisager et al. and Bailey et al. is 0-0.4 cm3/g at a threshold diameter of 800 À or less as the instant claims ([0006]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 03/28/2022, with respect to claims 4-5, 7-14 and 16-23 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments (Remarks, pages 11-12).
Applicants’ argued the unexpected results listed Samples A and Examples 1-4 is insufficient to overcome the rejection of claims 4-5 and 7-23 as discussion above because:  the results demonstrated in Samples A1 to A22 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). Ionic liquid. The results presented in the Samples A and Examples 1-4 used a few selected EMM[EtSO4], BMM[OTf], BMPr[OTf], BMIM[OTf]. However the current claims recite using other ionic liquid.
(2). Loading amount. The results presented in the Sample A and Examples 1-4 used an amount of 0.001% wt-0.5%wt. However the current claims recite using other loading amounts.
(3). Substrate. The results presented in the Sample A and Examples 1-4 used a selected substrate alpha alumina with a BET surface area of 4.0 m2/g, and without any shell thickness. However the current claims recite using other substrate. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (substrate, loading amount, ionic liquid, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 4-5, 7-14 and 16-23 under 35 U.S.C.103 (a) as set forth above stands.
Since the combined references of Riisager et al. and Bailey et al. teach all of the claimed reagents, composition and method of making thereof, the physical properties of the resulting composition (i.e., improving selectivity , reducing ethane production, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
As such, the rejection of claim 4 as set forth above is proper and stands.
The rejection for the remaining claims, 5 and 7-23, were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).